UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MANASY HARDY RAVELOMBONJY,
                               Plaintiﬀ,
                                                                      ORDER
                     – against –
                                                                 19 Civ. 7025 (ER)
JEAN FRANCIS ZINSOU, and COLETTE
ZINSOU-FATIMABAY,
                               Defendants.


RAMOS, D.J.:

         �e Court is in receipt of Plaintiﬀ’s motion to substitute a party. Defendants’

response, if any, is due by no later than May 28, 2021.


It is SO ORDERED.


Dated:    May 21, 2021
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
